                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

                                                       Case No. 19-cv-02327
MILIND DESAI, etc.
                                                       Judge Solomon Oliver, Jr.
                       Plaintiff

       v.

GEICO CASUALTY CO.

                       Defendant


                        NOTICE OF SUPPLEMENTAL AUTHORITY


       Plaintiff Milind Desai submits the following decision as supplemental authority relevant to

Defendant Geico’s pending Motion to Dismiss (“Geico’s MTD”) [ECF No. 12]:

   •   Signor, Gina v. Safeco Insurance Company of Illinois, S.D. Fla. No. 0:19-cv-61937-WPD,
       Doc. 40, March 23, 2020 Opinion and Order on Defendant’s Motion to Dismiss Plaintiffs’
       Complaint (Dimitrouleas, J.) is attached as Exhibit A


The Safeco decision is relevant to Geico’s MTD for three reasons:

       1.      Safeco held the plaintiff was not attempting to use an optional provision of the

insurance code to contravene explicit provisions of an insurance policy and thus the plaintiff

alleged sufficient facts to state a claim for relief for breach of its use of CCC under the policy as

interpreted to comply with the Florida Statute. Cf. Ex. A, Safeco Opinion at 10-13 with Geico’s

MTD at p. 11-17.

       2.      In addition, the Safeco court held under Florida law and the Federal Declaratory

Judgment Act, the plaintiff had standing to pursue her claims for declaratory relief because

although the statute at issue did not afford a private right of action, the plaintiff was able to bring



                                                  1
an action under the statute because the statutory provisions were incorporated into the insurance

contract. Cf. Ex. A, Safeco Opinion at 4-9 with Geico’s MTD at p. 4.

       3.      The Safeco court further held it was plausible “dealer fees” would be included in

the ‘actual cash value’ under the contract as amended to conform to Florida law. Cf. Ex. A, Safeco

Opinion at 14-15 with Geico’s MTD at p. 18.


DATED: March 31, 2020                        Respectfully submitted,

                                             s/ Drew Legando
                                             Drew Legando (0084209)
                                             Edward S. Jerse (0013155)
                                             MERRIMAN LEGANDO WILLIAMS & KLANG, LLC
                                             1360 West 9th Street, Suite 200
                                             Cleveland, Ohio 44113
                                             T. (216) 522-9000
                                             F. (216) 522-9007
                                             E. drew@merrimanlegal.com
                                                edjerse@merrimanlegal.com

                                             Roger L. Mandel
                                             JEEVES MANDEL LAW GROUP, P.C.
                                             12222 Merit Drive, Suite 1200
                                             Dallas, Texas 75251
                                             T. (214) 762-1036
                                             E. rmandel@jeevesmandellawgroup.com

                                             Scott R. Jeeves
                                             THE JEEVES LAW GROUP, P.A.
                                             954 First Avenue North
                                             St. Petersburg, Florida 33705
                                             T. (727) 894-2929
                                             E. sjeeves@jeeveslawgroup.com

                                             Craig E. Rothburd
                                             CRAIG E. ROTHBURD, P.A.
                                             320 W. Kennedy Blvd., Suite 700
                                             Tampa, Florida 33606
                                             T. (813) 251-8800
                                             E. crothburd@e-rlaw.com

                                             Casim Adam Neff


                                                2
                                         NEFF INSURANCE LAW, PLLC
                                         P.O. Box 15063
                                         St. Petersburg, Florida 33733
                                         T. (727) 342-0617
                                         E. cneff@neffinsurancelaw.com

                                         Edward H. Zebersky
                                         Mark S. Fistos
                                         ZEBERSKY PAYNE SHAW LEWENZ, LLP
                                         110 S.E. 6th Street, Suite 2150
                                         Fort Lauderdale, Florida 33301
                                         T. (954) 989-6333
                                         E. ezebersky@zpllp.com
                                            mfistos@zpllp.com

                                         Alec H. Shultz
                                         Carly A. Kligler
                                         LEON COSGROVE, LLP
                                         255 Alhambra Circle, Suite 800
                                         Coral Gables, Florida 33134
                                         T. (305) 740-1975
                                         E. ashultz@leoncosgrove.com
                                            ckligler@leoncosgrove.com

                                         Counsel for Plaintiff


                                CERTIFICATE OF SERVICE

      This document was served on counsel of record by the Court’s ECF System on Tuesday,

March 31, 2020.

                                            s/ Drew Legando
                                            Drew Legando (0084209)




                                            3
